Exhibit 21 SUBSIDIARIES OF THE COMPANY Aconcagua Distribuciones SRL Argentina Auto-C, LLC Delaware B+ Equipment SAS France Beacon Holdings, LLC Delaware Blue Dot Packaging Pty Ltd. Australia BluPack (New Zealand) New Zealand Ciras C.V. Netherlands Ciras C.V. – Luxembourg Branch Luxembourg JSC Sealed Air Kaustik Russia Cleanwise, Inc. Delaware CPI Packaging, Inc. Delaware Sealed Air AustraliaPty Limited Australia Cryovac Brasil Ltda. Brazil Cryovac Chile Holdings, LLC Delaware Cryovac Holdings II, LLC Delaware† Cryovac, Inc. † Delaware Cryovac International Holdings Inc. Delaware Cryovac Leasing Corporation Delaware Cryovac (Malaysia) Sdn. Bhd. Malaysia Cryovac Packaging Portugal Embalagens, Ltda Portugal Cryovac-Sealed Air de Costa Rica S.R.L. Costa Rica Cryovac Sweden AB Sweden Diversey Hungary Acting Off-shore Capital Management Limited Liability Company (officially abbrev: Diversey Hungary Ltd.) Hungary Diversey Austria Trading GmbH Austria Diversey Australia Pty. Ltd. Australia Diversey Belgium BVBA Belgium Diversey Brasil Indústria Quimica Ltda. Brazil Diversey B.V. Netherlands Diversey Canada,Inc. Canada Diversey Centroamerica S.A. Guatemala Diversey Česká republika s.r.o., clen koncernu Diversey Czech Republic Diversey Danmark ApS Denmark Diversey de Argentina S.A. Argentina Diversey de Paraguay S.R.L. Paraguay Diversey de Uruguay S.R.L. Uruguay Diversey Deutschland GmbH & Co., OHG Germany Diversey Deutschland Management GmbH Germany Diversey Dominicana, S.R.L. Dominican Republic Diversey d.o.o. Slovenia Diversey Eastern and Central Africa Limited Kenya Diversey Egypt Limited Egypt Diversey Egypt One, Limited Egypt Diversey Egypt Trading Company, S.A.E. Egypt Diversey Egypt Two, Limited Egypt Diversey España Production, S.L. Spain DiverseyEspaña , S.L. Spain Diversey Europe B.V. Utrecht, Zweigniederlassung Muchwilen (Swiss Branch) Switzerland Diversey Europe B.V. Netherlands Diversey Europe Holdings B.V. Netherlands Diversey Europe Holdings C.V. Netherlands Diversey Europe Investments B.V. Netherlands Diversey Europe Operations B.V. Netherlands Diversey France Services S.A.S. France Diversey (France) S.A.S. France Diversey Germany Production OHG Germany Diversey Global Holdings C.V. Netherlands Diversey Gulf FZE United Arab Emirates Diversey Hellas Societe Anonyme Cleaning and Trading Systems (officially abbreviated Diversey Hellas S.A.) Greece Diversey Holdings II B.V. Netherlands Diversey Holdings Limited United Kingdom Diversey Holdings, LLC Delaware Diversey Hong Kong Limited Hong Kong Diversey Hong Kong RE Holdings Limited Hong Kong Diversey Manufacture and Trade Limited Liability Company (official abbreviated name Diversey Ltd.) Hungary Diversey Hygiene (Guangdong) Ltd. China Diversey Hygiene Sales Limited Ireland Diversey Hygiene (Taiwan) Ltd. Taiwan Diversey Hygiene (Thailand) Co., Ltd. Thailand Diversey, Inc. Delaware Diversey Industrial y Comercial de Chile Limitada Chile Diversey International Holdings LLC Delaware Diversey IP International B.V. Netherlands Diversey Israel Ltd. Israel Diversey Italy Production S.r.l. Italy Diversey Jamaica Limited Jamaica Diversey J Trustee Limited United Kingdom Diversey Kimya Sanayi ve Ticaret A.S. Turkey Diversey Korea Co., Ltd. Korea Diversey LLC Russia Diversey Limited United Kingdom Diversey (Malaysia) Sdn. Bhd. Malaysia Diversey Maroc S.A. Morocco Diversey Netherlands Production B.V. Netherlands Diversey Perú S.A.C. Peru Diversey Philippines, Inc. Philippines Diversey Polska Sp. Z.o.o. Poland Diversey Portugal – Sistemas de Higiene e Limpeza, Unipessoal, Lda. Portugal Diversey (Private) Limited Pakistan Diversey Professional B.V. Netherlands Diversey Puerto Rico, Inc. Delaware Diversey Puerto Rico, Inc. (Branch) Delaware Diversey Romania S.R.L. Romania Diversey Switzerland Production GmbH Switzerland Diversey Shareholdings, Inc. Delaware Diversey Singapore Pte. Ltd. Singapore Diversey Slovakia, s.r.o. Slovakia Diversey South Africa (Pty.) Ltd. South Africa Diversey S.r.l. Italy Diversey Suomi Oy Finland Diversey Sverige AB Sweden Diversey Trading (Shanghai) Co., Ltd. China Diversey Trustee Limited United Kingdom Diversey UK Production Limited United Kingdom Diversey UK Services Limited United Kingdom Diversey Venezuela, S.A. Venezuela Diversey West Africa Limited Nigeria Drypac Pty. Ltd. Australia Dry Lube, Inc. United Kingdom Dry Lube Limited United Kingdom Entapack Pty. Ltd. Australia EPH Solutions S.A.S.** France GEIE VES** France Getpacking.com, GmbH Switzerland Invertol S.de R.L. de C.V. Mexico JDI CEE Holdings, Inc. Delaware JDI Holdings, Inc. Nevada Johnson Diversey (Barbados) Holdings Ltd. Barbados Diversey Jamaica II Limited Jamaica JWP Investments, Inc. Nevada JWP Investments Offshore, Inc. Cayman Islands JWPR Corporation Nevada Kevothermal, LLC Delaware Kevothermal Limited United Kingdom Pack-Tiger GmbH Switzerland Packaging C.V. Netherlands ProAseptic Technologies S.L.** Spain Producembal – Producao de Embalagens, Ltda. Portugal Professional Shareholdings, Inc. Delaware PT Diversey Indonesia Indonesia Reflectix, Inc. Delaware Saddle Brook Insurance Company Vermont Sealed Air Africa (Proprietary) Limited South Africa Sealed Air Americas Manufacturing S. de R. L. de C. V. Mexico Sealed Air Argentina S.A. Argentina Sealed Air Australia (Holdings) Pty. Limited Australia Sealed AirPty Ltd. Australia Sealed Air (Asia) Holdings B.V. Netherlands Sealed Air (Barbados) S.R.L. Barbados Sealed Air B.V. Netherlands Sealed Air Belgium N.V. Belgium Sealed Air (Canada) Co./CIE Canada Sealed Air (Canada) Holdings B. V. Netherlands Sealed Air Central America, S.A. Guatemala Sealed Air (China) Co., Ltd. Delaware Sealed Air Colombia Ltda. Colombia Sealed Air Corporation (US) Delaware Sealed Air Denmark A/S Denmark Sealed Air de Mexico Operations, S. de R.L. de C.V. Mexico Sealed Air de Venezuela, S.A. Venezuela Sealed Air Embalagens Ltda. Brazil Sealed Air Europe Holdings LP Delaware Sealed Air Finance Ireland Ireland Sealed Air Finance B.V. Netherlands Sealed Air Finance LuxembourgS.a.r.l. Luxembourg Sealed Air Finance II, LLC (Sucursal Mexico) Delaware Sealed Air Funding Corporation Delaware Sealed Air GmbH Germany Sealed Air GmbH Switzerland Sealed Air Global Holdings I, LLC Delaware Sealed Air Hellas S.A. Greece Sealed Air Holdings I C.V. Netherlands Sealed Air Holding France S.A.S. France Sealed Air Holdings (New Zealand) I, LLC Delaware Sealed Air Holdings (New Zealand) Pty. Ltd. Australia Sealed Air Holdings South Africa Proprietary Limited South Africa Sealed Air Hong Kong Limited Hong Kong Sealed Air Hong Kong Trading Limited Hong Kong Sealed Air Hungary Ltd. Hungary Sealed Air (India) Limited Delaware Sealed Air (India) Private Limited India Sealed Air (Ireland) Limited Ireland Sealed Air (Israel) Ltd. Israel Sealed Air Investment and Management Co., Ltd. China Sealed Air Japan G.K. Japan Sealed Air (Korea) Limited Korea Sealed Air (Latin America) Holdings II, LLC Delaware Sealed Air Limited United Kingdom Sealed Air LLC Delaware Sealed Air Luxembourg S.a.r.l. Luxembourg Sealed Air Luxembourg (I) S.a.r.l. Luxembourg Sealed Air Luxembourg (II) S.a.r.l. Luxembourg Sealed Air Finance Luxembourg S.a.r.l. Root (Finance Branch) Switzerland Sealed Air Finance Luxembourg S.a.r.l.– US Finance Branch Delaware Sealed Air (Malaysia) Sdn. Bhd. Malaysia Sealed Air Management Holding Verwaltungs GmbH Germany Sealed Air Multiflex GmbH Germany Sealed Air Netherlands (Holdings) I B.V. Netherlands Sealed Air Netherlands (Holdings) II B.V. Germany Sealed Air Netherlands (Holdings) II B.V. – Deutsche Zweigniederlassung Germany Sealed Air Netherlands (Holdings) III B.V. Netherlands Sealed Air Netherlands Holdings IV Coöperatief U.A. Netherlands Sealed Air Netherlands Holdings V B.V. Netherlands Sealed Air Nevada Holdings Limited Nevada Sealed Air (New Zealand) New Zealand Sealed Air Norge AS Norway Sealed Air OY Finland Sealed Air (China) Co., Ltd. China Sealed Air Packaging LLC Delaware Sealed Air Packaging (Shanghai) Co., Limited China Sealed Air PackagingS.L.U. Spain Sealed Air (Philippines) Inc. Philippines Sealed Air Polska Sp. Zo.o. Poland Sealed Air S.A.S. France Sealed Air (Singapore) Pte. Ltd. Singapore Sealed Air Saudi Arabia Limited Saudi Arabia Sealed Air Solutions Holdings, Inc. Delaware Sealed Air S.r.l. Italy Sealed Air s.r.o. Czech Republic Sealed Air Svenska AB Sweden Sealed Air Taiwan Limited Taiwan Sealed Air (Thailand) Limited Thailand Sealed Air (Ukraine) Limited Ukraine Sealed Air Uruguay S.A. Uruguay Sealed Air US Holdings, LLC Delaware Sealed Air Venezuela Corporation Delaware Sealed Air Verpackungen GmbH Germany Shanklin Corporation Delaware Soinpar Industrial Ltda. Brazil Solution EPH, SAS** France SumaChem General Trading Ltd. Yemen SumaChem LLC** UAE Tampereen Teollisuussahko Oy Finland TART s.r.o.** Czech Republic TempTrip LLC Delaware The Butcher Company Delaware Virox Holdings International, Inc.** Canada Virox Holdings, Inc.** Canada Wyandotte Chemicals Jamaica Limited Jamaica * The Company directly or indirectly owns 50% of the outstanding shares or interests. ** The Company directly or indirectly owns less than 50% of the outstanding shares or interests. † Cryovac does business in certain states under the name “Sealed Air Shrink Packaging Division.” ‡ The Company directly or indirectly owns a non-equity, third-party interest. Certain subsidiaries are omitted from the above table. Such subsidiaries, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary.
